DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-10, 13-14, 16-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hofman et al (U.S PG-PUB NO. 20120199073 A1) in view of Vertegaal et al (U.S PG-PUB NO. 20060110008 A1), and further in view of Clough et al (U.S PG-PUB NO. 20130155235).
-Regarding claim 1, Hofman discloses a leg detection system comprising (Abstract; FIGS. 1-10): a robotic arm (FIGS. 1, 7, arm 112) comprising a gripping portion for holding a teat cup for attaching to a teat of a dairy livestock (FIGS.1, 7, claw 107, dairy cow 106; [0021], “teat cups … teat cup attacher”; FIG. 3; [0023]; [0031]); an imaging system coupled to the robotic arm (FIG. 3, vision system 142) and configured to capture a first three-dimensional (3D) image of a rearview of the dairy livestock in a stall (FIGS. 1, 7, stall 104; [0033], “three-dimensional video image signal 146 corresponding to the rear of a dairy cow 106”; FIG. 4), the imaging system comprising a 3D camera or a laser (FIG. 3, camera 144; [0033]), wherein each pixel of the first 3D image is associated with a depth value (FIG. 4; [0050]-[0051]; [0062], ‘depth value”); one or more memory devices configured to store a reference 3D image of the stall without any dairy livestock (FIGS. 1, 7, module 150, image 160; [0062]; FIGS. 5A-5B; (using background image as a reference image and background subtraction for foreground detection is a known method, see reference “Foreground detection – Wikipedia”)); and a processor communicatively coupled to the imaging system and the one or more memory devices (FIGS. 1, 7, controller 114; [0037]-[0039]), the processor configured to: access the first 3D image and the reference 3D image (FIGS.1, 7, controller 114, logic 158, images 146, 160; [0036], “process …image signal146”; [0038]; [0058]); subtract the first 3D image from the reference 3D image to produce a second 3D image ([0062], “compare … image signal 146 to a reference image signal 160”); perform morphological image processing on the second 3D image to produce a third 3D image; perform image thresholding on the third 3D image to produce a fourth 3D image; cluster data from the fourth 3D image ([0050]; [0080], “cluster of pixels”); identify, using the clustered data from the fourth 3D image, one or more legs of the dairy livestock (FIG. 9; [0079], “hind leg”; [0083], “determined .. cluster of pixels represents … a hind leg of the dairy cow 106”; [0084]-[0087]); and provide instructions for movements of the robotic arm to avoid the identified one or more legs while attaching the teat cup to the teat of the dairy livestock (FIG. 9,block 944; [0088]).
Hofman does teach identify an object by comparison of individual depth values of an image with individual depth values of a reference image correlation detector ([0062]). One of ordinary skills in the art would understand that correlation detector can be implemented by deriving either an absolute value of a difference between the two-pixel signals or a product of the two-pixel signals from a table in accordance with pixel signal values of the two image (see Kajiwara et al (U.S PATENT NO. 5189712 A)) and background image subtraction is a conventional technique that allows an image's foreground to be extracted for further processing (object recognition etc.) (see reference “Foreground detection – Wikipedia”).
Hofman is silent to teach performing morphological image processing on the difference image to produce a third 3D image and performing image thresholding on the third 3D image to produce a fourth 3D image.
In the same field of endeavor, Vertegaal discloses subtracting image for pupil detection and tracking (Vertegaal: Abstract; FIGS. 1-16; [0057]; [0090]).  Vertegaal teaches to access the first 3D image and the reference 3D image (Vertegaal: FIG. 12, block “Input                         
                            
                                
                                    I
                                
                                
                                    o
                                    n
                                
                            
                        
                    ,                         
                            
                                
                                    I
                                
                                
                                    o
                                    n
                                
                            
                        
                    ”; FIG. 16); subtract the first 3D image from the reference 3D image to produce a second 3D image (Vertegaal: FIG. 12, block “Subtract Images”); perform morphological image processing on the second 3D image to produce a third 3D image (Vertegaal: FIG. 12, block “Morphological_Close”); perform image thresholding on the third 3D image to produce a fourth 3D image (Vertegaal: FIG. 12, block “Compose Threshold Image”); cluster data from the fourth 3D image (Vertegaal: FIG. 12, block “Cluster Pixels”). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Hofman with the teaching of Vertegaal by using subtracting image associated with morphological image processing, image thresholding, and clustering in order to accurate track and identify one or more legs of the dairy livestock.
Hofman in view of Vertegaal teaches performing image thresholding first and then performing morphological image processing, other than first performing morphological image processing and then image thresholding. One of ordinary skills in the art would understand that morphological image processing (erosion) can be performed remove overlapped objects from the field of view. The order of performing erosion and performing thresholding may be exchanged in order to improve performance of identification or detection (see Lee et al (U.S PATENT NO. 5828776 A)).
However, Clough is an analogous art pertinent to the problem to be solved in this application and further discloses first performing morphological image processing and then image thresholding (Clough: FIG. 3)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Hofman in view of Vertegaal with the teaching of Clough by first performing morphological image processing to produce a third 3D image and then performing image thresholding on the third 3D image in order to improve performance of identification or detection.
-Regarding claim 9, Hofman discloses a leg detection method (Abstract; FIGS. 1-10), comprising: accessing, by a processor (FIGS. 1, 7, controller 114; [0037]-[0039]), a first 3D image of a rearview of a dairy livestock in a stall (FIGS. 1, 7, stall 104; [0033], “three-dimensional video image signal 146 corresponding to the rear of a dairy cow 106”; FIG. 4), wherein each pixel of the first 3D image is associated with a depth value (FIG. 4; [0050]-[0051]; [0062], ‘depth value”); accessing, by the processor, a reference 3D image of the stall without any dairy livestock (FIGS. 1, 7, module 150, image 160; [0062]; FIGS. 5A-5B; (using background image as a reference image and background subtraction for foreground detection is a known method, see reference “Foreground detection – Wikipedia”)); subtracting, by the processor (FIGS. 1, 7, controller 114; [0037]-[0039]), the first 3D image from the reference 3D image to produce a second 3D image ([0062], “compare … image signal 146 to a reference image signal 160”); performing, by the processor (FIGS. 1, 7, controller 114; [0037]-[0039]), morphological image processing on the second 3D image to produce a third 3D image; performing, by the processor, image thresholding on the third 3D image to produce a fourth 3D image; clustering, by the processor (FIGS. 1, 7, controller 114; [0037]-[0039]), data from the fourth 3D image ([0050]; [0080], “cluster of pixels”); and identifying, by the processor (FIGS. 1, 7, controller 114; [0037]-[0039]) using the clustered data from the fourth 3D image, one or more legs of the dairy livestock (FIG. 9; [0079], “hind leg”; [0083], “determined .. cluster of pixels represents … a hind leg of the dairy cow 106”; [0084]-[0087]).
Hofman does teach identify an object by comparison of individual depth values of an image with individual depth values of a reference image correlation detector ([0062]). One of ordinary skills in the art would understand that correlation detector can be implemented by deriving either an absolute value of a difference between the two-pixel signals or a product of the two-pixel signals from a table in accordance with pixel signal values of the two image (see Kajiwara et al (U.S PATENT NO. 5189712 A)) and background image subtraction is a conventional technique that allows an image's foreground to be extracted for further processing (object recognition etc.) (see reference “Foreground detection – Wikipedia”).
Hofman is silent to teach performing morphological image processing on the difference image to produce a third 3D image and performing image thresholding on the third 3D image to produce a fourth 3D image.
In the same field of endeavor, Vertegaal discloses subtracting image for pupil detection and tracking (Vertegaal: Abstract; FIGS. 1-16; [0057]; [0090]).  Vertegaal teaches to access the first 3D image and the reference 3D image (Vertegaal: FIG. 12, block “Input                         
                            
                                
                                    I
                                
                                
                                    o
                                    n
                                
                            
                        
                    ,                         
                            
                                
                                    I
                                
                                
                                    o
                                    n
                                
                            
                        
                    ”; FIG. 16); subtract the first 3D image from the reference 3D image to produce a second 3D image (Vertegaal: FIG. 12, block “Subtract Images”); perform morphological image processing on the second 3D image to produce a third 3D image (Vertegaal: FIG. 12, block “Morphological_Close”); perform image thresholding on the third 3D image to produce a fourth 3D image (Vertegaal: FIG. 12, block “Compose Threshold Image”); cluster data from the fourth 3D image (Vertegaal: FIG. 12, block “Cluster Pixels”). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Hofman with the teaching of Vertegaal by using subtracting image associated with morphological image processing, image thresholding, and clustering in order to accurate track and identify one or more legs of the dairy livestock.
Hofman in view of Vertegaal teaches performing image thresholding first and then performing morphological image processing, other than first performing morphological image processing and then image thresholding. One of ordinary skills in the art would understand that morphological image processing (erosion) can be performed remove overlapped objects from the field of view. The order of performing erosion and performing thresholding may be exchanged in order to improve performance of identification or detection (see Lee et al (U.S PATENT NO. 5828776 A)).
However, Clough is an analogous art pertinent to the problem to be solved in this application and further discloses first performing morphological image processing and then image thresholding (Clough: FIG. 3)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Hofman in view of Vertegaal with the teaching of Clough by first performing morphological image processing to produce a third 3D image and then performing image thresholding on the third 3D image in order to improve performance of identification or detection.
-Regarding claim 17, Hofman discloses One or more computer-readable non-transitory storage media comprising software that is operable when executed by one or more processors to (FIGS. 1, 7, module 150, controller 114; [0037]-[0039]; [0049]; [0058]): access a first 3D image of a rearview of a dairy livestock in a stall (FIGS. 1, 7, stall 104; [0033], “three-dimensional video image signal 146 corresponding to the rear of a dairy cow 106”; FIG. 4), wherein each pixel of the first 3D image is associated with a depth value (FIG. 4; [0050]-[0051]; [0062], ‘depth value”); access a reference 3D image of the stall without any dairy livestock (FIGS. 1, 7, module 150, image 160; [0062]; FIGS. 5A-5B; (using background image as a reference image for foreground detection and background subtraction is a known method, see reference “Foreground detection – Wikipedia”)); subtract the first 3D image from the reference 3D image to produce a second 3D image ([0062], “compare … image signal 146 to a reference image signal 160”); perform morphological image processing on the second 3D image to produce a third 3D image; perform image thresholding on the third 3D image to produce a fourth 3D image; cluster data from the fourth 3D image ([0050]; [0080], “cluster of pixels”); and identify, using the clustered data from the fourth 3D image, one or more legs of the dairy livestock (FIG. 9; [0079], “hind leg”; [0083], “determined .. cluster of pixels represents … a hind leg of the dairy cow 106”; [0084]-[0087]).
Hofman does teach identify an object by comparison of individual depth values of an image with individual depth values of a reference image correlation detector ([0062]). One of ordinary skills in the art would understand that correlation detector can be implemented by deriving either an absolute value of a difference between the two-pixel signals or a product of the two-pixel signals from a table in accordance with pixel signal values of the two image (see Kajiwara et al (U.S PATENT NO. 5189712 A)) and background image subtraction is a conventional technique that allows an image's foreground to be extracted for further processing (object recognition etc.) (see reference “Foreground detection – Wikipedia”).
Hofman is silent to teach performing morphological image processing on the difference image to produce a third 3D image and performing image thresholding on the third 3D image to produce a fourth 3D image.
In the same field of endeavor, Vertegaal discloses subtracting image for pupil detection and tracking (Vertegaal: Abstract; FIGS. 1-16; [0057]; [0090]).  Vertegaal teaches to access the first 3D image and the reference 3D image (Vertegaal: FIG. 12, block “Input                         
                            
                                
                                    I
                                
                                
                                    o
                                    n
                                
                            
                        
                    ,                         
                            
                                
                                    I
                                
                                
                                    o
                                    n
                                
                            
                        
                    ”; FIG. 16); subtract the first 3D image from the reference 3D image to produce a second 3D image (Vertegaal: FIG. 12, block “Subtract Images”); perform morphological image processing on the second 3D image to produce a third 3D image (Vertegaal: FIG. 12, block “Morphological_Close”); perform image thresholding on the third 3D image to produce a fourth 3D image (Vertegaal: FIG. 12, block “Compose Threshold Image”); cluster data from the fourth 3D image (Vertegaal: FIG. 12, block “Cluster Pixels”). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Hofman with the teaching of Vertegaal by using subtracting image associated with morphological image processing, image thresholding, and clustering in order to accurate track and identify one or more legs of the dairy livestock.
Hofman in view of Vertegaal teaches first performing image thresholding and then performing morphological image processing, other than first performing morphological image processing and then image thresholding. One of ordinary skills in the art would understand that morphological image processing (erosion) can be performed remove overlapped objects from the field of view. The order of performing erosion and performing thresholding may be exchanged in order to improve performance of identification or detection (see Lee et al (U.S PATENT NO. 5828776 A)).
However, Clough is an analogous art pertinent to the problem to be solved in this application and further discloses first performing morphological image processing and then image thresholding (Clough: FIG. 3)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Hofman in view of Vertegaal with the teaching of Clough by first performing morphological image processing to produce a third 3D image and then performing image thresholding on the third 3D image in order to improve performance of identification or detection.
	-Regarding claims 2 and 10, Hofman in view of Vertegaal, and further in view of Clough discloses the system of claim 1 and the method of claim 9 respectively.
	Hofman is silent to teach performing morphological image processing on the second 3D image to produce the third 3D image comprises using an image erosion algorithm.
In the same field of endeavor, Vertegaal discloses subtracting image for pupil detection and tracking (Vertegaal: Abstract; FIGS. 1-16; [0057]; [0090]).  Vertegaal teaches to perform morphological image processing on a 3D image to produce a new 3D image comprises using an image erosion algorithm (Vertegaal: FIG. 12, blocks “Morphological_Close”, “Erode”)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Hofman with the teaching of Vertegaal by using subtracting image associated with morphological image processing, image thresholding, and clustering in order to accurate track and identify one or more legs of the dairy livestock.
-Regarding claims 5 and 13, Hofman in view of Vertegaal, and further in view of Clough discloses the system of claim 1 and the method of claim 9 respectively.
Hofman in view of Vertegaal does teach using clustering for an image. Hofman in view of Vertegaal is silent to teach wherein clustering data from the fourth 3D image comprises using k-means clustering. 
However, Clough is an analogous art pertinent to the problem to be solved in this application and further discloses teach wherein clustering data from the fourth 3D image comprises using k-means clustering (Clough: FIG. 3; [0013]; [0081])
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Hofman in view of Vertegaal with the teaching of Clough by using k-means clustering in order to divide observations into one or more number of clusters or classes.
-Regarding claims 6 , 14 and 19, Hofman in view of Vertegaal, and further in view of Clough discloses the system of claim 1, the method of claim 9 and non-transitory storage media of Claim 17 respectively.
Hofman in view of Vertegaal does teach using clustering for an image. Hofman in view of Vertegaal is silent to teach wherein clustering data from the fourth 3D image comprises: forming a plurality of pixel vectors; performing clustering on each row of the fourth 3D image using the plurality of pixel vectors; and performing clustering on each column of the fourth 3D image using the plurality of pixel vectors. However,  one of ordinary skills in the art would understand that this is exactly the application of k-means algorithm for an image (see reference “k-means clustering - Wikipedia”).
However, Clough is an analogous art pertinent to the problem to be solved in this application and further discloses teach wherein clustering data from the fourth 3D image comprises using k-means clustering (Clough: FIG. 3; [0013]; [0081])
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Hofman in view of Vertegaal with the teaching of Clough by using k-means clustering in order to divide observations into one or more number of clusters or classes.
-Regarding claims 8 and 16, Hofman in view of Vertegaal, and further in view of Clough discloses the system of claim 1 and the method of claim 9 respectively.
The modification further discloses to remove any pixels from the second 3D image that are not within a predetermined distance of the 3D camera, the pixels being removed prior to performing the morphological image processing on the second 3D image (Hofman: [0064]; [0066]; [0067], “threshold depth value may be set … based on a distance between camera 144 and …milking claw 107 when attached”).
Claims 3, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hofman et al (U.S PG-PUB NO. 20120199073 A1) in view of Vertegaal et al (U.S PG-PUB NO. 20060110008 A1), and further in view of Clough et al (U.S PG-PUB NO. 20130155235), in view of Kumar et al (Int J. Engg. Res. & Sci. & Tech. Vol. 2, No. 2, 2013, pp. 33-42).
-Regarding claims 3 and 11, Hofman in view of Vertegaal, and further in view of Clough discloses the system of claim 1 and the method of claim 9 respectively.
Hofman in view of Vertegaal, and further in view of Clough does teach image thresholding. Hofman in view of Vertegaal, and further in view of Clough is silent to teach performing image thresholding on the third 3D image to produce the fourth 3D image comprises using adaptive thresholding.
However, Kumar is an analogous art pertinent to the problem to be solved in this application and further discloses performing image thresholding on the third 3D image to produce the fourth 3D image comprises using adaptive thresholding (Kumar: Figure 2; Page 36, 2nd Col., 2nd paragraph).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Hofman in view of Vertegaal, and further in view of  Clough with the teaching of Kumar by using adaptive thresholding in order to improve performance of image segmentation in case the background is uneven as a result of poor or nonuniform illumination conditions.
-Regarding claim 18, , Hofman in view of Vertegaal, and further in view of Clough discloses the non-transitory storage media of Claim 17.
Hofman is silent to teach performing morphological image processing on the second 3D image to produce the third 3D image comprises using an image erosion algorithm.
In the same field of endeavor, Vertegaal discloses subtracting image for pupil detection and tracking (Vertegaal: Abstract; FIGS. 1-16; [0057]; [0090]).  Vertegaal teaches to perform morphological image processing on a 3D image to produce a new 3D image comprises using an image erosion algorithm (Vertegaal: FIG. 12, blocks “Morphological_Close”, “Erode”)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Hofman with the teaching of Vertegaal by using subtracting image associated with morphological image processing, image thresholding, and clustering in order to accurate track and identify one or more legs of the dairy livestock.
Hofman in view of Vertegaal is silent to teach clustering data from the fourth 3D image comprises using k-means clustering.
However, Clough is an analogous art pertinent to the problem to be solved in this application and further discloses teach wherein clustering data from the fourth 3D image comprises using k-means clustering (Clough: FIG. 3; [0013]; [0081])
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Hofman in view of Vertegaal with the teaching of Clough by using k-means clustering in order to divide observations into one or more number of clusters or classes.
Hofman in view of Vertegaal, and further in view of Clough does teach image thresholding. Hofman in view of Vertegaal, and further in view of Clough is silent to teach performing image thresholding on the third 3D image to produce the fourth 3D image comprises using adaptive thresholding.
However, Kumar is an analogous art pertinent to the problem to be solved in this application and further discloses performing image thresholding on the third 3D image to produce the fourth 3D image comprises using adaptive thresholding (Kumar: Figure 2; Page 36, 2nd Col., 2nd paragraph).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Hofman in view of Vertegaal, and further in view of  Clough with the teaching of Kumar by using adaptive thresholding in order to improve performance of image segmentation in case the background is uneven as a result of poor or nonuniform illumination conditions.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hofman et al (U.S PG-PUB NO. 20120199073 A1) in view of Vertegaal et al (U.S PG-PUB NO. 20060110008 A1), and further in view of Clough et al (U.S PG-PUB NO. 20130155235), , in view of Roy et al (2014 ICCICCT, pp. 1182-1186).
-Regarding claims 4 and 12, Hofman in view of Vertegaal, and further in view of Clough discloses the system of claim 1 and the method of claim 9 respectively.
Hofman in view of Vertegaal, and further in view of Clough does teach image thresholding. Hofman in view of Vertegaal, and further in view of Clough is silent to teach identifying a plurality of pixels in the image; for each particular pixel of the plurality of pixels: if a value of the particular pixel is less than a threshold value, set the value of the particular pixel to a background value; else set the value of the particular pixel to a foreground value. However, this is well-known as a function of image thresholding.
Roy is an analogous art pertinent to the problem to be solved in this application and further discloses identifying a plurality of pixels in the image; for each particular pixel of the plurality of pixels: if a value of the particular pixel is less than a threshold value, set the value of the particular pixel to a background value; else set the value of the particular pixel to a foreground value. However, this is well-known as a function of image thresholding (Roy: Abstract).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Hofman in view of Vertegaal, and further in view of  Clough with the teaching of Ryo by using image thresholding in order to perform image segmentation.
Allowable Subject Matter
Claims 7, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        /NANCY BITAR/Primary Examiner, Art Unit 2664